EXHIBITT JOINT FILING AGREEMENT The undersigned agree that this Amendment No.5 dated May 4, 2010 relating to the shares of Common Stock (par value $0.01 per share) of Spectrum Brands, Inc. shall be filed on behalf of the undersigned. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: Harbinger Capital Partners LLC By: Harbinger Holdings, LLC, Managing Member By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member HARBINGER CAPITAL PARTNERS LLC By: Harbinger Holdings, LLC, Managing Member By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By: Harbinger Capital Partners Special Situations GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: Harbinger Holdings, LLC, Managing Member By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member T-1 GLOBAL OPPORTUNITIES BREAKAWAY LTD. By: Harbinger Capital Partners II LP By: Harbinger Capital Partners II GP LLC By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member HARBINGER CAPITAL PARTNERS II LP By: Harbinger Capital Partners II GP LLC By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member HARBINGER CAPITAL PARTNERS II GP LLC By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member HARBINGER HOLDINGS, LLC By: /s/ Philip Falcone Name:Philip Falcone Title:Managing Member /s/ Philip Falcone Philip Falcone May 4, 2010 T-2
